Motion for reargument denied. Motion for leave to appeal to the Court of Appeals denied. The memorandum of this court reversing the order appealed from erroneously stated that the court was “ without jurisdiction ” to enter a judgment for deficiency. The words “ without jurisdiction ” were used inadvertently and through clerical error. What the court intended to state was that under the proof the court was not warranted in granting the deficiency judgment. Present — Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ.